OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.

Drawings
The replacement sheets of drawings filed 16 MAR 2022 drawings are approved.
 




Specification
The abstract is acceptable.
The revised title of the invention is approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12, lines 1-2:  delete “rotary machine” and insert --impeller--.  [Reason:  more accurate/clear in view of claim 1, line 3]

Claim 16, line 3:  delete “the pump” and insert --the rotary machine--.  [Reason:  the pump lack antecedent basis]

Claim 17, line 3:  delete “the pump” and insert --the rotary machine--.  [Reason:  the pump lack antecedent basis]
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larkins (US 4878677) for the same reasons expressed in the two previous office actions mailed 17 SEP 2021 and 13 MAY 2022.

Allowable Subject Matter
Claim 4 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, claim 4 (and intervening claim 3) has been rewritten as new independent claim 18 according to the remarks filed 30 AUG 2022.
Claim 18 is allowed.

Response to Amendment
Applicant's arguments filed 30 AUG 2022 have been fully considered but they are not persuasive.  Claim 1 now includes the subject matter of claim 2 which is met by LARKINS whereby the flush casing 19 being movable between first and second end positions (col. 2, line 63 - col. 3, line 16 and the end positions depicted in Figures 1-2) as noted in the office action of 17 SEP 2021.  
The language related to “an axial leakage gap being disposed between and delimited by the impeller and the bushing” is met by LARKINS since the impeller is not recited with any specificity, so all the structure to the left of 50 in Larkins (such as 55, 56, and the agitator attached to shaft 20 located within the volume of the tank 12) can be deemed the “impeller”.  In that instance, the axial leakage gap is defined by and between the impeller and the bushing 23 - see Figure 2 of Larkins.  Accordingly, the instant claims are not deemed to preclude the presence of the annular gap the left of 39 in Figure 2 of Larkins.  However, in Larkins, the flush casing 19 has a projection that intervenes amidst the impeller and the bushing 23, so the leakage gap in Larkins is not located between directly opposing and adjacent surfaces of the impeller and the bushing 23 as seen in instant Figure 3, a noteworthy distinction between the instant invention and Larkins.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Written or telephonic status inquiries will not be responded to - see the next section.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             






20 October 2022